Order entered December 6, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00712-CV

                                 SANDRA L. SIMS, Appellant

                                                V.

                            DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-16-02150

                                            ORDER
       Before the Court is appellant’s December 4, 2018 motion for an extension of time to file

a reply brief. We GRANT the motion. We ORDER Appellant’s Revised Reply Brief tendered

to this Court by appellant on December 4, 2018 filed as of the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE